STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

DALE FLYNN, JR. NO. 2021 CW 1603
VERSUS

TANGIPAHOA PARISH RECREATION
DIST. 39A, NORTH TANGIPAHOA
SOCCER ASSOCIATION,
TANGIPAHOA PARISH
GOVERNMENT, THE LOUISIANA
SOCCER ASSOCIATION, JODY
JOHNSON, MICHAEL LARRY
GARAFALO, ABC INSURANCE
COMPANY, DEF INSURANCE
COMPANY, GHI INSURANCE
COMPANY, JKL INSURANCE JULY 8, 2022
COMPANY, MNO INSURANCE
COMPANY, AND POR INSURANCE
COMPANY

 

In Re: Dale Flynn, Jr., applying for rehearing, 21st Judicial
District Court, Parish of Tangipahoa, No. 20150000445.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

APPLICATION FOR REHEARING DENIED.

JMM
WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

A.Sn)

DEPUTY CLERK OF COURT
FOR THE COURT